REVISED January 5, 2009

             IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                         United States Court of Appeals
                                                                  Fifth Circuit

                                                              FILED
                                No. 06-60528             December 30, 2008

                                                       Charles R. Fulbruge III
                                                               Clerk
     JIMMY BULLOCK,


                                                 Plaintiff-Appellant,
           versus


     AIU INSURANCE COMPANY;
     THE GOTTFRIED CORPORATION; and
     AIG CLAIMS SERVICES, INC.,

                                                 Defendants-Appellees.



               Appeal from the United States District Court
                 for the Southern District of Mississippi



Before GARWOOD, BARKSDALE, and GARZA, Circuit Judges.

PER CURIAM:
     In this Mississippi law diversity case, plaintiff-appellant Bullock appealed
the district court’s summary judgment dismissing his August 2004 suit against
defendants-appellees AIU Insurance Company, Gottfried Corporation and AIG


                                       1
Claims Services, Inc., which sought damages for their alleged bad-faith failure
to timely pay him workers’ compensation benefits respecting his alleged injuries
occurring in November 1996. As noted in our prior opinion herein certifying
question to the Mississippi Supreme Court, Bullock v. AIU Ins. Co., 503 F.3d 384
(5th Cir. 2007), the district court concluded that Bullock’s suit was barred by the
Mississippi three year statute of limitations because it was filed more than three
years after the unappealed October 12, 1999 order of the Mississippi Workers’
Compensation Commission Administrative Law Judge, which determined that
Gottfried and AIU were liable for payments of workers’ compensation benefits,
became administratively final, and hence constituted an exhaustion of Bullock’s
administrative remedies under the Mississippi Workers’ Compensation Law
sufficient to start in 1999 the running of the statute of limitations on the bad-
faith claim, as Bullock’s 2004 suit did not allege that any delay or failure on the
part of defendants to make payment after October 1999 of workers’
compensation benefits to Bullock was tortious or in bad faith. Responding to our
certification, a majority of the Mississippi Supreme Court, in an opinion on
rehearing, Bullock v. AIU Ins. Co., ________ So. 2d ______ (No. 2007-FC-01859,
Miss. Sup. Ct. December 4, 2008), held that:
      “. . . [T]he October 1999 ruling by the administrative law judge was
      not a final order from which the statute of limitations period began
      to run for Bullock to file a complaint against the defendants for bad-
      faith refusal to provide workers’ compensation benefits.

      ...

      Because no ‘award’ was made or denied by the October 1999 order,
      it did not constitute a final order from which the statute of
      limitations began to run on Bullock’s bad-faith claim.

      ...


                                        2
      Because the October 1999 order did not make or deny an award and
      was interlocutory, it did not constitute a final order from which the
      statute of limitations commenced to run.”

      In light of the said opinion of the Mississippi Supreme Court, the judgment
of the district court is reversed and the cause is remanded to the district court
for further proceedings not inconsistent with the opinion of the Mississippi
Supreme Court and our prior opinion herein.
                        REVERSED and REMANDED




                                       3